Petition for Writ of Mandamus Dismissed and Opinion filed October 4,
2007







Petition
for Writ of Mandamus Dismissed and Opinion filed October 4, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00760-CV
____________
 
IN RE SKILLMASTER CUSTOM HOMES & REALTY, L.L.C., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 13, 2007, Relator Skillmaster Custom Homes & Realty, L.L.C. filed
a petition for writ of mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  In the
petition, the relator asks this court to direct Respondent Honorable Judge Fred
Edwards (1) to vacate his order denying the relator=s motion to compel arbitration and
(2) to enter an order granting the motion to compel arbitration.
On
September 26, 2007, the relator filed a motion to dismiss its petition for writ
of mandamus because a mediated settlement was reached in the underlying cause
on September 25.  We grant relator=s motion to dismiss.  




Accordingly,
the petition for writ of mandamus is ordered dismissed.
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed October 4, 2007.
Panel consists of Justices Yates,
Fowler, and Guzman.